            1:19-cv-01340-SEM-TSH # 31                Page 1 of 4                                                        E-FILED
                                                                                     Thursday, 23 July, 2020 09:06:43 AM
                                                                                           Clerk, U.S. District Court, ILCD

                             IN UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS

            JOE FEAZELL,                                       )
                                                               )
                  Plaintiff,                                   )
                                                               )
            v.                                                 )        No. 19-cv-1340-SEM-TSH
                                                               )
            WEXFORD HEALTH SOURCES, et. al.,                   )
                                                               )
                  Defendants.                                  )

                 MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

            Defendants DR. ANDREW TILDEN and WEXFORD HEALTH SOURCES, INC., by

their attorneys, BROWN, HAY & STEPHENS, LLP, move, pursuant to Fed. R. Civ. P. 6(b)(1)(A)

and C.D. Ill. R. 6.1 and 7.1(A)(3), to extend the deadline for completing discovery in this case to

Friday, October 30, 2020, and extend the deadline for filing dispositive motions in this case to

Friday, December 18, 2020. In support thereof, Defendants state as follows:

            1.    On March 23, 2020, the Court entered its Scheduling Order in the above-captioned

case. ECF No. 14.

            2.    The Court’s Scheduling Order called for discovery to close on July 23, 2020, and

for dispositive motions to be filed on or before August 24, 2020. Id. at ¶¶ 28, 29.

            3.    In accordance with the Court’s Scheduling Order and their obligation to supplement

under Rule 26(e), Defendants have disclosed nearly three-thousand pages of discovery to Plaintiff.

See ECF Nos. 23, 26, 27 (Certificates of Service).

            4.    On June 19, 2020, Plaintiff filed a Motion seeking to extend the discovery deadline

to July 28, 2020.1 ECF No. 25.



1
 Plaintiff’s Motion requested that discovery be extended for “5 additional days”, yet then identified “June 28, 2020.”
ECF No. 30, ¶ 7. As a result, Defendants are assuming that the reference to June was a scrivener’s error, and that

460138-26                                         Page 1 of 4                                                  4604635
                                             19-cv-1340-SEM-TSH
            1:19-cv-01340-SEM-TSH # 31               Page 2 of 4



            5.    On June 22, 2020, the Court granted Plaintiff’s Motion to extend discovery

deadlines to July 28, 2020. d/e June 22, 2020.

            6.    Plaintiff has filed two motions to compel discovery responses against Defendants—

one against Defendant Tilden, ECF No. 28, and one against Defendant Wexford, ECF No. 29.

            7.    Defendant Tilden has filed a Motion for an Extension of Time to File a Response

to Plaintiff’s Motion to Compel, which asked for the Court to set the deadline for Defendant’s

response to Plaintiff’s Motion on July 29, 2020. ECF No. 30. The Court has yet to rule on said

Motion.

            8.    Assuming the Court grants Defendant Tilden’s Motion, or reserves its judgment on

Defendant’s Motion until after his response to Plaintiff’s Motion to Compel is filed, both Motions

to Compel will not be fully briefed until after the close of discovery.

            9.    Due to the amount of discovery in this case, coupled with disruptions caused by the

COVID-19 pandemic, Defendants have been unable to schedule Plaintiff’s deposition within the

timeframe allotted for discovery under the Court’s Scheduling Order.

            10.   Under Rule 6(b)(1) of the Federal Rules of Civil Procedure, a district court may,

for good cause, extend the time period in which any act may or must be done. Fed. R. Civ. P.

6(b)(1).

            11.   By virtue of the foregoing facts, sufficient good cause has been shown to extend

the deadline to complete discovery in this case to Friday, October 30, 2020.

            12.   By virtue of the foregoing facts, sufficient good cause has been shown to extend

the deadline by which to file dispositive motions to Friday, December 18, 2020.




Plaintiff intended to ask for the discovery deadline to be extended to July 28, 2020, rather than being shortened to
June 28, 2020.

460138-26                                        Page 2 of 4                                                 4604635
                                            19-cv-1340-SEM-TSH
            1:19-cv-01340-SEM-TSH # 31           Page 3 of 4



            13.    In compliance with Local Rules 6.1 and 7.1(A)(3), the Motion seeking extension

of said deadlines was filed prior to the expiration of the deadlines.

            14.    Plaintiff will not be prejudiced by this extension as he may need his deposition

transcript and/or additional discovery as a result of the Court’s rulings on his Motions to Compel.

            15.    This Motion is prepared in good faith and not for the purpose of undue delay.

            WHEREFORE, for the foregoing reasons, Defendants prays that the discovery deadline in

this case be extended to Friday, October 30, 2020, that they be given until Friday, December 18,

2020, in which to file dispositive motions, and for such other and further relief as this Court deems

right and just.

                                                Respectfully submitted,
                                                ANDREW TILDEN and WEXFORD HEALTH
                                                SOURCES, INC., Defendants.

            Dated: July 23, 2020         By:           /s/ Anthony D. Schuering
                                                BROWN, HAY & STEPHENS, LLP
                                                Andrew M. Ramage, ARDC# 6256554
                                                Anthony D. Schuering, ARDC# 6333319
                                                aramage@bhslaw.com
                                                aschuering@bhslaw.com
                                                205 S. Fifth Street, Suite 1000
                                                P.O. Box 2459
                                                Springfield, IL 62705-2459
                                                Telephone: 217-544-8491
                                                Facsimile: 217-241-1333




460138-26                                     Page 3 of 4                                      4604635
                                         19-cv-1340-SEM-TSH
            1:19-cv-01340-SEM-TSH # 31             Page 4 of 4



                                     CERTIFICATE OF SERVICE

            I hereby certify that on July 23, 2020 I electronically filed the foregoing document with the

Clerk of Court using the CM/ECF system that will send notification of such filing to the following:

                                                  NONE.
            I further certify that on the same date, I mailed the foregoing document to the following

non-registered participants via United States Postal Service:

                                               Legal Mail
                                       JOE FEAZELL (#B17481)
                                       Pontiac Correctional Center
                                          Inmate Mail/Parcels
                                              P.O. Box 99
                                            Pontiac, IL 61764
            Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

Procedure, the undersigned certifies that the statements set forth in this Certificate of Service are

true and correct.

                                                                  Jocelyn Chila-Flores
                                                          Jocelyn Chila-Flores




460138-26                                      Page 4 of 4                                        4604635
                                          19-cv-1340-SEM-TSH
